Citation Nr: 1828974	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-12 679	)	DATE
	)
	)

On appeal certified by the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT THE HEARING

Appellant



ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2017 the Veteran testified before the undersigned Veteran's Law Judge at a Travel Board hearing in the Seattle, Washington Regional Office.  A copy of the transcript of that proceeding is included in the record.

REMAND

Upon review, the Board finds that additional development is needed.  Namely, the Veteran should be provided a VA examination to determine the etiology of his diagnosed depression, including whether caused or aggravated by service-connected disabilities. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C. § 5103A (b)-(c); 38 C.F.R. § 3.159 (b).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the American Lake VA Medical Center or any other VA medical facility pertaining to the Veteran that have not been previously secured and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine etiology of any acquired psychiatric disorder, currently diagnosed as depression.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's depression (or any other  psychiatric disorder diagnosed) is related to his period of active service or the service-connected lumbar spine, bilateral knee, dorsal spine, and right hip disabilities.  If the examiner concludes that there is no causal connection, it should be indicated whether there has been any aggravation of any identified psychiatric disability as a result of the service-connected disabilities and, if so, specify the degree of aggravation. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e. no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3. After the above examination is conducted review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the report of examination. If the report does not include sufficient data or adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

